Exhibit 10.2

 

CHANGE OF CONTROL

EMPLOYMENT AGREEMENT

 

CHANGE OF CONTROL EMPLOYMENT AGREEMENT, dated as of the 7th day of March, 2008
(this “Agreement”), by and between Triumph Group, Inc., a Delaware corporation
(the “Company”), and M. David Kornblatt (the “Executive”).

 

WHEREAS, the Board of Directors of the Company (the “Board”), has determined
that it is in the best interests of the Company and its stockholders to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined herein).  The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the Company in the event of any
threatened or pending Change of Control, and to provide the Executive with
compensation and benefits arrangements upon a Change of Control that ensure that
the compensation and benefits expectations of the Executive will be satisfied
and that provide the Executive with compensation and benefits arrangements that
are competitive with those of other corporations.  Therefore, in order to
accomplish these objectives, the Board has caused the Company to enter into this
Agreement.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 


SECTION 1.                                          CERTAIN DEFINITIONS. 
(A) “EFFECTIVE DATE” MEANS THE FIRST DATE DURING THE CHANGE OF CONTROL PERIOD
(AS DEFINED HEREIN) ON WHICH A CHANGE OF CONTROL OCCURS.  NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IF THE EXECUTIVE’S EMPLOYMENT WITH
THE COMPANY IS TERMINATED WITHIN THE 18 MONTHS PRIOR TO THE DATE ON WHICH THE
CHANGE OF CONTROL OCCURS, AND IF IT IS REASONABLY DEMONSTRATED BY THE EXECUTIVE
THAT SUCH TERMINATION OF EMPLOYMENT (1) WAS AT THE REQUEST OF A THIRD PARTY THAT
HAS TAKEN STEPS REASONABLY CALCULATED TO EFFECT A CHANGE OF CONTROL OR
(2) OTHERWISE AROSE IN CONNECTION WITH OR ANTICIPATION OF A CHANGE OF CONTROL
(SUCH A TERMINATION OF EMPLOYMENT, AN “ANTICIPATORY TERMINATION”) AND IF SUCH
CHANGE OF CONTROL IS CONSUMMATED, THEN FOR ALL PURPOSES OF THIS AGREEMENT,
“EFFECTIVE DATE” MEANS THE DATE IMMEDIATELY PRIOR TO THE DATE OF SUCH
TERMINATION OF EMPLOYMENT.


 


(B)                                 “CHANGE OF CONTROL PERIOD” MEANS THE PERIOD
COMMENCING ON THE DATE HEREOF AND ENDING ON THE THIRD ANNIVERSARY OF THE DATE
HEREOF; PROVIDED, HOWEVER, THAT, COMMENCING ON THE DATE ONE YEAR AFTER THE DATE
HEREOF, AND ON EACH ANNUAL ANNIVERSARY OF SUCH DATE (SUCH DATE AND EACH ANNUAL
ANNIVERSARY THEREOF, THE “RENEWAL DATE”), UNLESS PREVIOUSLY TERMINATED, THE
CHANGE OF CONTROL PERIOD SHALL BE AUTOMATICALLY EXTENDED SO AS TO TERMINATE
THREE YEARS FROM SUCH RENEWAL DATE, UNLESS, AT LEAST 60 DAYS PRIOR TO THE
RENEWAL DATE, THE COMPANY SHALL GIVE NOTICE TO THE EXECUTIVE THAT THE CHANGE OF
CONTROL PERIOD SHALL NOT BE SO EXTENDED.


 


(C)                                  “AFFILIATED COMPANY” MEANS ANY COMPANY
CONTROLLED BY, CONTROLLING OR UNDER COMMON CONTROL WITH THE COMPANY.


 


(D)                                 “CHANGE OF CONTROL” MEANS:


 


(1)                                  ANY INDIVIDUAL, ENTITY OR GROUP (WITHIN THE
MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED (THE “EXCHANGE ACT”)) (A “PERSON”)

 

--------------------------------------------------------------------------------



 


BECOMES THE BENEFICIAL OWNER (WITHIN THE MEANING OF RULE 13D-3 PROMULGATED UNDER
THE EXCHANGE ACT) OF 20% OR MORE OF EITHER (A) THE THEN-OUTSTANDING SHARES OF
COMMON STOCK OF THE COMPANY (THE “OUTSTANDING COMPANY COMMON STOCK”) OR (B) THE
COMBINED VOTING POWER OF THE THEN-OUTSTANDING VOTING SECURITIES OF THE COMPANY
ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS (THE “OUTSTANDING
COMPANY VOTING SECURITIES”); PROVIDED, HOWEVER, THAT, FOR PURPOSES OF THIS
SECTION 1(D), THE FOLLOWING ACQUISITIONS SHALL NOT CONSTITUTE A CHANGE OF
CONTROL:  (I) ANY ACQUISITION DIRECTLY FROM THE COMPANY, (II) ANY ACQUISITION BY
THE COMPANY, (III) ANY ACQUISITION BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED
TRUST) SPONSORED OR MAINTAINED BY THE COMPANY OR ANY AFFILIATED COMPANY OR
(IV) ANY ACQUISITION PURSUANT TO A TRANSACTION THAT COMPLIES WITH SECTIONS
1(D)(3)(A), 1(D)(3)(B) AND 1(D)(3)(C);


 


(2)                                  INDIVIDUALS WHO, AS OF THE DATE HEREOF,
CONSTITUTE THE BOARD (THE “INCUMBENT BOARD”) CEASE FOR ANY REASON TO CONSTITUTE
AT LEAST A MAJORITY OF THE BOARD; PROVIDED, HOWEVER, THAT ANY INDIVIDUAL
BECOMING A DIRECTOR SUBSEQUENT TO THE DATE HEREOF WHOSE ELECTION, OR NOMINATION
FOR ELECTION BY THE COMPANY’S STOCKHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST A
MAJORITY OF THE DIRECTORS THEN COMPRISING THE INCUMBENT BOARD SHALL BE
CONSIDERED AS THOUGH SUCH INDIVIDUAL WAS A MEMBER OF THE INCUMBENT BOARD, BUT
EXCLUDING, FOR THIS PURPOSE, ANY SUCH INDIVIDUAL WHOSE INITIAL ASSUMPTION OF
OFFICE OCCURS AS A RESULT OF AN ACTUAL OR THREATENED ELECTION CONTEST WITH
RESPECT TO THE ELECTION OR REMOVAL OF DIRECTORS OR OTHER ACTUAL OR THREATENED
SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON OTHER THAN THE
BOARD;


 


(3)                                  CONSUMMATION OF A REORGANIZATION, MERGER,
STATUTORY SHARE EXCHANGE OR CONSOLIDATION OR SIMILAR TRANSACTION INVOLVING THE
COMPANY OR ANY OF ITS SUBSIDIARIES, A SALE OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, OR THE ACQUISITION OF ASSETS OR
STOCK OF ANOTHER ENTITY BY THE COMPANY OR ANY OF ITS SUBSIDIARIES (EACH, A
“BUSINESS COMBINATION”), IN EACH CASE UNLESS, FOLLOWING SUCH BUSINESS
COMBINATION, (A) ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES THAT
WERE THE BENEFICIAL OWNERS OF THE OUTSTANDING COMPANY COMMON STOCK AND THE
OUTSTANDING COMPANY VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH BUSINESS
COMBINATION BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE THAN 50% OF THE
THEN-OUTSTANDING SHARES OF COMMON STOCK (OR, FOR A NON-CORPORATE ENTITY,
EQUIVALENT SECURITIES) AND THE COMBINED VOTING POWER OF THE THEN-OUTSTANDING
VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS (OR,
FOR A NON-CORPORATE ENTITY, EQUIVALENT GOVERNING BODY), AS THE CASE MAY BE, OF
THE ENTITY RESULTING FROM SUCH BUSINESS COMBINATION (INCLUDING, WITHOUT
LIMITATION, AN ENTITY THAT, AS A RESULT OF SUCH TRANSACTION, OWNS THE COMPANY OR
ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS EITHER DIRECTLY OR THROUGH ONE
OR MORE SUBSIDIARIES) IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION OF THE OUTSTANDING COMPANY COMMON
STOCK AND THE OUTSTANDING COMPANY VOTING SECURITIES, AS THE CASE MAY BE, (B) NO
PERSON (EXCLUDING ANY CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION OR
ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) OF THE COMPANY OR SUCH CORPORATION
RESULTING FROM SUCH BUSINESS COMBINATION) BENEFICIALLY OWNS, DIRECTLY OR
INDIRECTLY, 20% OR MORE OF, RESPECTIVELY, THE THEN-OUTSTANDING SHARES OF COMMON
STOCK OF THE CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION OR THE
COMBINED VOTING POWER OF THE THEN-OUTSTANDING VOTING SECURITIES OF SUCH
CORPORATION, EXCEPT TO THE EXTENT THAT SUCH OWNERSHIP EXISTED PRIOR TO THE
BUSINESS COMBINATION, AND (C) AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD OF
DIRECTORS (OR, FOR A NON-CORPORATE ENTITY, EQUIVALENT GOVERNING BODY) OF THE
ENTITY RESULTING FROM SUCH BUSINESS COMBINATION WERE MEMBERS OF THE INCUMBENT
BOARD AT THE TIME OF THE EXECUTION OF THE INITIAL AGREEMENT OR OF THE ACTION OF
THE BOARD PROVIDING FOR SUCH BUSINESS COMBINATION; OR

 

2

--------------------------------------------------------------------------------



 


(4)                                  APPROVAL BY THE STOCKHOLDERS OF THE COMPANY
OF A COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY.


 


SECTION 2.                                          EMPLOYMENT PERIOD.  THE
COMPANY HEREBY AGREES TO CONTINUE THE EXECUTIVE IN ITS EMPLOY, SUBJECT TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT, FOR THE PERIOD COMMENCING ON THE
EFFECTIVE DATE AND ENDING ON THE THIRD ANNIVERSARY OF THE EFFECTIVE DATE (THE
“EMPLOYMENT PERIOD”).  THE EMPLOYMENT PERIOD SHALL TERMINATE UPON THE
EXECUTIVE’S TERMINATION OF EMPLOYMENT FOR ANY REASON.


 


SECTION 3.                                          TERMS OF EMPLOYMENT.  (A) 
POSITION AND DUTIES.  (1)  DURING THE EMPLOYMENT PERIOD, (A) THE EXECUTIVE’S
POSITION (INCLUDING STATUS, OFFICES, TITLES AND REPORTING REQUIREMENTS),
AUTHORITY, DUTIES AND RESPONSIBILITIES SHALL BE AT LEAST COMMENSURATE IN ALL
MATERIAL RESPECTS WITH THE MOST SIGNIFICANT OF THOSE HELD, EXERCISED AND
ASSIGNED AT ANY TIME DURING THE 120-DAY PERIOD IMMEDIATELY PRECEDING THE
EFFECTIVE DATE AND (B) THE EXECUTIVE’S SERVICES SHALL BE PERFORMED AT THE OFFICE
WHERE THE EXECUTIVE WAS EMPLOYED IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR AT
ANY OTHER LOCATION LESS THAN 35 MILES FROM SUCH OFFICE.


 


(2)                                  DURING THE EMPLOYMENT PERIOD, AND EXCLUDING
ANY PERIODS OF VACATION AND SICK LEAVE TO WHICH THE EXECUTIVE IS ENTITLED, THE
EXECUTIVE AGREES TO DEVOTE REASONABLE ATTENTION AND TIME DURING NORMAL BUSINESS
HOURS TO THE BUSINESS AND AFFAIRS OF THE COMPANY AND, TO THE EXTENT NECESSARY TO
DISCHARGE THE RESPONSIBILITIES ASSIGNED TO THE EXECUTIVE HEREUNDER, TO USE THE
EXECUTIVE’S REASONABLE BEST EFFORTS TO PERFORM FAITHFULLY AND EFFICIENTLY SUCH
RESPONSIBILITIES.  DURING THE EMPLOYMENT PERIOD, IT SHALL NOT BE A VIOLATION OF
THIS AGREEMENT FOR THE EXECUTIVE TO (A) SERVE ON CORPORATE, CIVIC OR CHARITABLE
BOARDS OR COMMITTEES, (B) DELIVER LECTURES, FULFILL SPEAKING ENGAGEMENTS OR
TEACH AT EDUCATIONAL INSTITUTIONS AND (C) MANAGE PERSONAL INVESTMENTS, SO LONG
AS SUCH ACTIVITIES DO NOT SIGNIFICANTLY INTERFERE WITH THE PERFORMANCE OF THE
EXECUTIVE’S RESPONSIBILITIES AS AN EMPLOYEE OF THE COMPANY IN ACCORDANCE WITH
THIS AGREEMENT.  IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT, TO THE EXTENT THAT
ANY SUCH ACTIVITIES HAVE BEEN CONDUCTED BY THE EXECUTIVE PRIOR TO THE EFFECTIVE
DATE, THE CONTINUED CONDUCT OF SUCH ACTIVITIES (OR THE CONDUCT OF ACTIVITIES
SIMILAR IN NATURE AND SCOPE THERETO) SUBSEQUENT TO THE EFFECTIVE DATE SHALL NOT
THEREAFTER BE DEEMED TO INTERFERE WITH THE PERFORMANCE OF THE EXECUTIVE’S
RESPONSIBILITIES TO THE COMPANY.


 


(B)                                 COMPENSATION.  (1)  BASE SALARY.  DURING THE
EMPLOYMENT PERIOD, THE EXECUTIVE SHALL RECEIVE AN ANNUAL BASE SALARY (THE
“ANNUAL BASE SALARY”) AT AN ANNUAL RATE AT LEAST EQUAL TO 12 TIMES THE HIGHEST
MONTHLY BASE SALARY PAID OR PAYABLE, INCLUDING ANY BASE SALARY THAT HAS BEEN
EARNED BUT DEFERRED, TO THE EXECUTIVE BY THE COMPANY AND THE AFFILIATED
COMPANIES IN RESPECT OF THE 12-MONTH PERIOD IMMEDIATELY PRECEDING THE MONTH IN
WHICH THE EFFECTIVE DATE OCCURS.  THE ANNUAL BASE SALARY SHALL BE PAID AT SUCH
INTERVALS AS THE COMPANY PAYS EXECUTIVE SALARIES GENERALLY.  DURING THE
EMPLOYMENT PERIOD, THE ANNUAL BASE SALARY SHALL BE REVIEWED AT LEAST ANNUALLY,
BEGINNING NO MORE THAN 12 MONTHS AFTER THE LAST SALARY INCREASE AWARDED TO THE
EXECUTIVE PRIOR TO THE EFFECTIVE DATE.  ANY INCREASE IN THE ANNUAL BASE SALARY
SHALL NOT SERVE TO LIMIT OR REDUCE ANY OTHER OBLIGATION TO THE EXECUTIVE UNDER
THIS AGREEMENT.  THE ANNUAL BASE SALARY SHALL NOT BE REDUCED AFTER ANY SUCH
INCREASE AND THE TERM “ANNUAL BASE SALARY” SHALL REFER TO THE ANNUAL BASE SALARY
AS SO INCREASED.

 

3

--------------------------------------------------------------------------------



 


(2)                                  ANNUAL BONUS.  IN ADDITION TO THE ANNUAL
BASE SALARY, THE EXECUTIVE SHALL BE AWARDED, FOR EACH FISCAL YEAR ENDING DURING
THE EMPLOYMENT PERIOD, AN ANNUAL BONUS (THE “ANNUAL BONUS”) IN CASH AT LEAST
EQUAL TO THE EXECUTIVE’S HIGHEST BONUS EARNED UNDER THE COMPANY’S ANNUAL
INCENTIVE PLANS, OR ANY COMPARABLE BONUS UNDER ANY PREDECESSOR OR SUCCESSOR
PLAN, FOR THE LAST THREE FULL FISCAL YEARS PRIOR TO THE EFFECTIVE DATE (OR FOR
SUCH LESSER NUMBER OF FULL FISCAL YEARS PRIOR TO THE EFFECTIVE DATE FOR WHICH
THE EXECUTIVE WAS ELIGIBLE TO EARN SUCH A BONUS, AND ANNUALIZED IN THE CASE OF
ANY PRO RATA BONUS EARNED FOR A PARTIAL FISCAL YEAR) (THE “RECENT ANNUAL
BONUS”).  (IF THE EXECUTIVE HAS NOT BEEN ELIGIBLE TO EARN SUCH A BONUS FOR ANY
PERIOD PRIOR TO THE EFFECTIVE DATE, THE “RECENT ANNUAL BONUS” SHALL MEAN THE
EXECUTIVE’S TARGET ANNUAL BONUS FOR THE YEAR IN WHICH THE EFFECTIVE DATE
OCCURS.)  EACH SUCH ANNUAL BONUS SHALL BE PAID NO LATER THAN TWO AND A HALF
MONTHS AFTER THE END OF THE FISCAL YEAR FOR WHICH THE ANNUAL BONUS IS AWARDED,
UNLESS THE EXECUTIVE SHALL ELECT TO DEFER THE RECEIPT OF SUCH ANNUAL BONUS
PURSUANT TO AN ARRANGEMENT THAT MEETS THE REQUIREMENTS OF SECTION 409A OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).


 


(3)                                  LONG-TERM CASH AND EQUITY INCENTIVES,
SAVINGS AND RETIREMENT PLANS.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE SHALL
BE ENTITLED TO PARTICIPATE IN ALL LONG-TERM CASH INCENTIVE, EQUITY INCENTIVE,
SAVINGS AND RETIREMENT PLANS, PRACTICES, POLICIES, AND PROGRAMS APPLICABLE
GENERALLY TO OTHER PEER EXECUTIVES OF THE COMPANY AND THE AFFILIATED COMPANIES,
BUT IN NO EVENT SHALL SUCH PLANS, PRACTICES, POLICIES AND PROGRAMS PROVIDE THE
EXECUTIVE WITH INCENTIVE OPPORTUNITIES (MEASURED WITH RESPECT TO BOTH REGULAR
AND SPECIAL INCENTIVE OPPORTUNITIES, TO THE EXTENT, IF ANY, THAT SUCH
DISTINCTION IS APPLICABLE), SAVINGS OPPORTUNITIES AND RETIREMENT BENEFIT
OPPORTUNITIES, IN EACH CASE, LESS FAVORABLE, IN THE AGGREGATE, THAN THE MOST
FAVORABLE OF THOSE PROVIDED BY THE COMPANY AND THE AFFILIATED COMPANIES FOR THE
EXECUTIVE UNDER SUCH PLANS, PRACTICES, POLICIES AND PROGRAMS AS IN EFFECT AT ANY
TIME DURING THE 120-DAY PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR, IF
MORE FAVORABLE TO THE EXECUTIVE, THOSE PROVIDED GENERALLY AT ANY TIME AFTER THE
EFFECTIVE DATE TO OTHER PEER EXECUTIVES OF THE COMPANY AND THE AFFILIATED
COMPANIES.


 


(4)                                  WELFARE BENEFIT PLANS.  DURING THE
EMPLOYMENT PERIOD, THE EXECUTIVE AND/OR THE EXECUTIVE’S FAMILY, AS THE CASE MAY
BE, SHALL BE ELIGIBLE FOR PARTICIPATION IN AND SHALL RECEIVE ALL BENEFITS UNDER
WELFARE BENEFIT PLANS, PRACTICES, POLICIES AND PROGRAMS PROVIDED BY THE COMPANY
AND THE AFFILIATED COMPANIES (INCLUDING, WITHOUT LIMITATION, MEDICAL,
PRESCRIPTION, DENTAL, DISABILITY, EMPLOYEE LIFE, GROUP LIFE, ACCIDENTAL DEATH
AND TRAVEL ACCIDENT INSURANCE PLANS AND PROGRAMS) TO THE EXTENT APPLICABLE
GENERALLY TO OTHER PEER EXECUTIVES OF THE COMPANY AND THE AFFILIATED COMPANIES,
BUT IN NO EVENT SHALL SUCH PLANS, PRACTICES, POLICIES AND PROGRAMS PROVIDE THE
EXECUTIVE WITH BENEFITS THAT ARE LESS FAVORABLE, IN THE AGGREGATE, THAN THE MOST
FAVORABLE OF SUCH PLANS, PRACTICES, POLICIES AND PROGRAMS IN EFFECT FOR THE
EXECUTIVE AT ANY TIME DURING THE 120-DAY PERIOD IMMEDIATELY PRECEDING THE
EFFECTIVE DATE OR, IF MORE FAVORABLE TO THE EXECUTIVE, THOSE PROVIDED GENERALLY
AT ANY TIME AFTER THE EFFECTIVE DATE TO OTHER PEER EXECUTIVES OF THE COMPANY AND
THE AFFILIATED COMPANIES.


 


(5)                                  EXPENSES.  DURING THE EMPLOYMENT PERIOD,
THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE PROMPT REIMBURSEMENT FOR ALL
REASONABLE EXPENSES INCURRED BY THE EXECUTIVE IN ACCORDANCE WITH THE MOST
FAVORABLE POLICIES, PRACTICES AND PROCEDURES OF THE COMPANY AND THE AFFILIATED
COMPANIES IN EFFECT FOR THE EXECUTIVE AT ANY TIME DURING THE 120-DAY PERIOD
IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR, IF MORE FAVORABLE TO THE EXECUTIVE,
AS IN EFFECT GENERALLY AT ANY

 

4

--------------------------------------------------------------------------------



 


TIME THEREAFTER WITH RESPECT TO OTHER PEER EXECUTIVES OF THE COMPANY AND THE
AFFILIATED COMPANIES.


 


(6)                                  FRINGE BENEFITS.  DURING THE EMPLOYMENT
PERIOD, THE EXECUTIVE SHALL BE ENTITLED TO FRINGE BENEFITS, INCLUDING, WITHOUT
LIMITATION, TAX AND FINANCIAL PLANNING SERVICES, PAYMENT OF CLUB DUES, AND, IF
APPLICABLE, USE OF AN AUTOMOBILE AND PAYMENT OF RELATED EXPENSES, IN ACCORDANCE
WITH THE MOST FAVORABLE PLANS, PRACTICES, PROGRAMS AND POLICIES OF THE COMPANY
AND THE AFFILIATED COMPANIES IN EFFECT FOR THE EXECUTIVE AT ANY TIME DURING THE
120-DAY PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR, IF MORE FAVORABLE TO
THE EXECUTIVE, AS IN EFFECT GENERALLY AT ANY TIME THEREAFTER WITH RESPECT TO
OTHER PEER EXECUTIVES OF THE COMPANY AND THE AFFILIATED COMPANIES.


 


(7)                                  OFFICE AND SUPPORT STAFF.  DURING THE
EMPLOYMENT PERIOD, THE EXECUTIVE SHALL BE ENTITLED TO AN OFFICE OR OFFICES OF A
SIZE AND WITH FURNISHINGS AND OTHER APPOINTMENTS, AND TO EXCLUSIVE PERSONAL
SECRETARIAL AND OTHER ASSISTANCE, AT LEAST EQUAL TO THE MOST FAVORABLE OF THE
FOREGOING PROVIDED TO THE EXECUTIVE BY THE COMPANY AND THE AFFILIATED COMPANIES
AT ANY TIME DURING THE 120-DAY PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE
OR, IF MORE FAVORABLE TO THE EXECUTIVE, AS PROVIDED GENERALLY AT ANY TIME
THEREAFTER WITH RESPECT TO OTHER PEER EXECUTIVES OF THE COMPANY AND THE
AFFILIATED COMPANIES.


 


(8)                                  VACATION.  DURING THE EMPLOYMENT PERIOD,
THE EXECUTIVE SHALL BE ENTITLED TO PAID VACATION IN ACCORDANCE WITH THE MOST
FAVORABLE PLANS, POLICIES, PROGRAMS AND PRACTICES OF THE COMPANY AND THE
AFFILIATED COMPANIES AS IN EFFECT FOR THE EXECUTIVE AT ANY TIME DURING THE
120-DAY PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR, IF MORE FAVORABLE TO
THE EXECUTIVE, AS IN EFFECT GENERALLY AT ANY TIME THEREAFTER WITH RESPECT TO
OTHER PEER EXECUTIVES OF THE COMPANY AND THE AFFILIATED COMPANIES.


 


SECTION 4.                                          TERMINATION OF EMPLOYMENT. 
(A)  DEATH OR DISABILITY.  THE EXECUTIVE’S EMPLOYMENT SHALL TERMINATE
AUTOMATICALLY IF THE EXECUTIVE DIES DURING THE EMPLOYMENT PERIOD.  IF THE
COMPANY DETERMINES IN GOOD FAITH THAT THE DISABILITY (AS DEFINED HEREIN) OF THE
EXECUTIVE HAS OCCURRED DURING THE EMPLOYMENT PERIOD (PURSUANT TO THE DEFINITION
OF “DISABILITY”), IT MAY GIVE TO THE EXECUTIVE WRITTEN NOTICE IN ACCORDANCE WITH
SECTION 11(B) OF ITS INTENTION TO TERMINATE THE EXECUTIVE’S EMPLOYMENT.  IN SUCH
EVENT, THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY SHALL TERMINATE EFFECTIVE ON
THE 30TH DAY AFTER RECEIPT OF SUCH NOTICE BY THE EXECUTIVE (THE “DISABILITY
EFFECTIVE DATE”), PROVIDED THAT, WITHIN THE 30 DAYS AFTER SUCH RECEIPT, THE
EXECUTIVE SHALL NOT HAVE RETURNED TO FULL-TIME PERFORMANCE OF THE EXECUTIVE’S
DUTIES.  “DISABILITY” MEANS THE ABSENCE OF THE EXECUTIVE FROM THE EXECUTIVE’S
DUTIES WITH THE COMPANY ON A FULL-TIME BASIS FOR 180 CONSECUTIVE BUSINESS DAYS
AS A RESULT OF INCAPACITY DUE TO MENTAL OR PHYSICAL ILLNESS THAT IS DETERMINED
TO BE TOTAL AND PERMANENT BY A PHYSICIAN SELECTED BY THE COMPANY OR ITS INSURERS
AND ACCEPTABLE TO THE EXECUTIVE OR THE EXECUTIVE’S LEGAL REPRESENTATIVE (SUCH
AGREEMENT AS TO ACCEPTABILITY NOT TO BE UNREASONABLY WITHHELD).


 


(B)                                 CAUSE.  THE COMPANY MAY TERMINATE THE
EXECUTIVE’S EMPLOYMENT DURING THE EMPLOYMENT PERIOD WITH OR WITHOUT CAUSE. 
“CAUSE” MEANS:


 

(1)                                  THE WILLFUL AND CONTINUED FAILURE OF THE
EXECUTIVE TO PERFORM SUBSTANTIALLY THE EXECUTIVE’S DUTIES (AS CONTEMPLATED BY
SECTION 3(A)(1)(A)) WITH THE COMPANY OR ANY

 

5

--------------------------------------------------------------------------------


 

AFFILIATED COMPANY (OTHER THAN ANY SUCH FAILURE RESULTING FROM INCAPACITY DUE TO
PHYSICAL OR MENTAL ILLNESS OR FOLLOWING THE EXECUTIVE’S DELIVERY OF A NOTICE OF
TERMINATION FOR GOOD REASON), AFTER A WRITTEN DEMAND FOR SUBSTANTIAL PERFORMANCE
IS DELIVERED TO THE EXECUTIVE BY THE BOARD OR THE CHIEF EXECUTIVE OFFICER OF THE
COMPANY THAT SPECIFICALLY IDENTIFIES THE MANNER IN WHICH THE BOARD OR THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY BELIEVES THAT THE EXECUTIVE HAS NOT
SUBSTANTIALLY PERFORMED THE EXECUTIVE’S DUTIES, OR

 

(2)                                  THE WILLFUL ENGAGING BY THE EXECUTIVE IN
ILLEGAL CONDUCT OR GROSS MISCONDUCT THAT IS MATERIALLY AND DEMONSTRABLY
INJURIOUS TO THE COMPANY.

 

For purposes of this Section 4(b), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon (A) authority given pursuant to a resolution
duly adopted by the Board, or if the Company is not the ultimate parent
corporation of the Affiliated Companies and is not publicly-traded, the board of
directors of the ultimate parent of the Company (the “Applicable Board”),
(B) the instructions of the Chief Executive Officer of the Company or (C) the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Company.  The cessation of employment of the Executive shall not be deemed
to be for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Applicable Board
(excluding the Executive, if the Executive is a member of the Applicable Board)
at a meeting of the Applicable Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel for the Executive, to be heard before the
Applicable Board), finding that, in the good faith opinion of the Applicable
Board, the Executive is guilty of the conduct described in Section 4(b)(1) or
4(b)(2), and specifying the particulars thereof in detail.

 


(C)                                  GOOD REASON.  THE EXECUTIVE’S EMPLOYMENT
MAY BE TERMINATED DURING THE EMPLOYMENT PERIOD BY THE EXECUTIVE FOR GOOD REASON
OR BY THE EXECUTIVE VOLUNTARILY WITHOUT GOOD REASON.  “GOOD REASON” MEANS:


 

(1)                                  THE ASSIGNMENT TO THE EXECUTIVE OF ANY
DUTIES INCONSISTENT IN ANY RESPECT WITH THE EXECUTIVE’S POSITION (INCLUDING
STATUS, OFFICES, TITLES AND REPORTING REQUIREMENTS), AUTHORITY, DUTIES OR
RESPONSIBILITIES AS CONTEMPLATED BY SECTION 3(A), OR ANY ACTION BY THE COMPANY
THAT RESULTS IN A DIMINUTION IN SUCH POSITION, AUTHORITY, DUTIES OR
RESPONSIBILITIES (WHETHER OR NOT OCCURRING SOLELY AS A RESULT OF THE COMPANY’S
CEASING TO BE A PUBLICLY TRADED ENTITY), EXCLUDING FOR THIS PURPOSE AN ISOLATED,
INSUBSTANTIAL AND INADVERTENT ACTION NOT TAKEN IN BAD FAITH AND THAT IS REMEDIED
BY THE COMPANY PROMPTLY AFTER RECEIPT OF NOTICE THEREOF GIVEN BY THE EXECUTIVE;

 

(2)                                  ANY FAILURE BY THE COMPANY TO COMPLY WITH
ANY OF THE PROVISIONS OF SECTION 3(B), OTHER THAN AN ISOLATED, INSUBSTANTIAL AND
INADVERTENT FAILURE NOT OCCURRING IN BAD FAITH AND THAT IS REMEDIED BY THE
COMPANY PROMPTLY AFTER RECEIPT OF NOTICE THEREOF GIVEN BY THE EXECUTIVE;

 

6

--------------------------------------------------------------------------------


 

(3)                                  THE COMPANY’S REQUIRING THE EXECUTIVE
(I) TO BE BASED AT ANY OFFICE OR LOCATION OTHER THAN AS PROVIDED IN
SECTION 3(A)(1)(B) OF THIS AGREEMENT, (II) TO BE BASED AT A LOCATION OTHER THAN
THE PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY IF THE EXECUTIVE WAS EMPLOYED AT
SUCH LOCATION IMMEDIATELY PRECEDING THE EFFECTIVE DATE, OR (III) TO TRAVEL ON
COMPANY BUSINESS TO A SUBSTANTIALLY GREATER EXTENT THAN REQUIRED IMMEDIATELY
PRIOR TO THE EFFECTIVE DATE;

 

(4)                                  ANY PURPORTED TERMINATION BY THE COMPANY OF
THE EXECUTIVE’S EMPLOYMENT OTHERWISE THAN AS EXPRESSLY PERMITTED BY THIS
AGREEMENT; OR

 

(5)                                  ANY OTHER ACTION OR INACTION THAT
CONSTITUTES A MATERIAL BREACH BY THE COMPANY OF THIS AGREEMENT, INCLUDING ANY
FAILURE BY THE COMPANY TO COMPLY WITH AND SATISFY SECTION 10(C).

 

For purposes of this Section 4(c) of this Agreement, any good faith
determination of Good Reason made by the Executive shall be conclusive.  The
Executive’s mental or physical incapacity following the occurrence of an event
described above in clauses (1) through (5) shall not affect the Executive’s
ability to terminate employment for Good Reason and the Executive’s death
following delivery of a Notice of Termination for Good Reason shall not affect
estate’s entitlement to severance payments benefits provided hereunder upon a
termination of employment for Good Reason.

 


(D)                                 NOTICE OF TERMINATION.  ANY TERMINATION BY
THE COMPANY FOR CAUSE, OR BY THE EXECUTIVE FOR GOOD REASON, SHALL BE
COMMUNICATED BY NOTICE OF TERMINATION TO THE OTHER PARTY HERETO GIVEN IN
ACCORDANCE WITH SECTION 11(B).  “NOTICE OF TERMINATION” MEANS A WRITTEN NOTICE
THAT (1) INDICATES THE SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED
UPON, (2) TO THE EXTENT APPLICABLE, SETS FORTH IN REASONABLE DETAIL THE FACTS
AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT UNDER THE PROVISION SO INDICATED, AND (3) IF THE DATE OF TERMINATION
(AS DEFINED HEREIN) IS OTHER THAN THE DATE OF RECEIPT OF SUCH NOTICE, SPECIFIES
THE DATE OF TERMINATION (WHICH DATE OF TERMINATION SHALL BE NOT MORE THAN 30
DAYS AFTER THE GIVING OF SUCH NOTICE).  THE FAILURE BY THE EXECUTIVE OR THE
COMPANY TO SET FORTH IN THE NOTICE OF TERMINATION ANY FACT OR CIRCUMSTANCE THAT
CONTRIBUTES TO A SHOWING OF GOOD REASON OR CAUSE SHALL NOT WAIVE ANY RIGHT OF
THE EXECUTIVE OR THE COMPANY, RESPECTIVELY, HEREUNDER OR PRECLUDE THE EXECUTIVE
OR THE COMPANY, RESPECTIVELY, FROM ASSERTING SUCH FACT OR CIRCUMSTANCE IN
ENFORCING THE EXECUTIVE’S OR THE COMPANY’S RESPECTIVE RIGHTS HEREUNDER.


 


(E)                                  DATE OF TERMINATION. “DATE OF TERMINATION”
MEANS (1) IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY FOR CAUSE,
OR BY THE EXECUTIVE FOR GOOD REASON, THE DATE OF RECEIPT OF THE NOTICE OF
TERMINATION OR SUCH LATER DATE SPECIFIED IN THE NOTICE OF TERMINATION, AS THE
CASE MAY BE, (2) IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY
OTHER THAN FOR CAUSE OR DISABILITY, THE DATE ON WHICH THE COMPANY NOTIFIES THE
EXECUTIVE OF SUCH TERMINATION, (3) IF THE EXECUTIVE RESIGNS WITHOUT GOOD REASON,
THE DATE ON WHICH THE EXECUTIVE NOTIFIES THE COMPANY OF SUCH TERMINATION, AND
(4) IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY REASON OF DEATH OR
DISABILITY, THE DATE OF DEATH OF THE EXECUTIVE OR THE DISABILITY EFFECTIVE DATE,
AS THE CASE MAY BE.  THE COMPANY AND THE EXECUTIVE SHALL TAKE ALL STEPS
NECESSARY (INCLUDING WITH REGARD TO ANY POST-TERMINATION SERVICES BY THE
EXECUTIVE) TO ENSURE THAT ANY TERMINATION DESCRIBED IN THIS SECTION 4
CONSTITUTES A “SEPARATION FROM SERVICE” WITHIN THE MEANING OF

 

7

--------------------------------------------------------------------------------


 


SECTION 409A OF THE CODE, AND NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE
CONTRARY, THE DATE ON WHICH SUCH SEPARATION FROM SERVICE TAKES PLACE SHALL BE
THE “DATE OF TERMINATION.”


 


SECTION 5.                                          OBLIGATIONS OF THE COMPANY
UPON TERMINATION.  (A)  GOOD REASON; OTHER THAN FOR CAUSE, DEATH OR DISABILITY. 
IF, DURING THE EMPLOYMENT PERIOD, THE COMPANY TERMINATES THE EXECUTIVE’S
EMPLOYMENT OTHER THAN FOR CAUSE OR DISABILITY OR THE EXECUTIVE TERMINATES
EMPLOYMENT FOR GOOD REASON:


 

(1)                                  THE COMPANY SHALL PAY TO THE EXECUTIVE, IN
A LUMP SUM IN CASH WITHIN 30 DAYS AFTER THE DATE OF TERMINATION, THE AGGREGATE
OF THE FOLLOWING AMOUNTS:

 

(A)                              THE SUM OF (I) THE EXECUTIVE’S ANNUAL BASE
SALARY THROUGH THE DATE OF TERMINATION TO THE EXTENT NOT THERETOFORE PAID,
(II) THE EXECUTIVE’S BUSINESS EXPENSES THAT ARE REIMBURSABLE PURSUANT TO
SECTION 3(B)(5) BUT HAVE NOT BEEN REIMBURSED BY THE COMPANY AS OF THE DATE OF
TERMINATION; (III) THE EXECUTIVE’S ANNUAL BONUS FOR THE FISCAL YEAR IMMEDIATELY
PRECEDING THE FISCAL YEAR IN WHICH THE DATE OF TERMINATION OCCURS, IF SUCH BONUS
HAS BEEN DETERMINED BUT NOT PAID AS OF THE DATE OF TERMINATION; (IV) ANY ACCRUED
VACATION PAY TO THE EXTENT NOT THERETOFORE PAID (THE SUM OF THE AMOUNTS
DESCRIBED IN SUBCLAUSES (I), (II), (III) AND (IV), THE “ACCRUED OBLIGATIONS”)
AND (V) AN AMOUNT EQUAL TO THE PRODUCT OF (X) THE HIGHER OF (I) THE RECENT
ANNUAL BONUS AND (II) THE ANNUAL BONUS PAID OR PAYABLE, INCLUDING ANY BONUS OR
PORTION THEREOF THAT HAS BEEN EARNED BUT DEFERRED (AND ANNUALIZED FOR ANY FISCAL
YEAR CONSISTING OF LESS THAN 12 FULL MONTHS OR DURING WHICH THE EXECUTIVE WAS
EMPLOYED FOR LESS THAN 12 FULL MONTHS), FOR THE MOST RECENTLY COMPLETED FISCAL
YEAR DURING THE EMPLOYMENT PERIOD, IF ANY (SUCH HIGHER AMOUNT, THE “HIGHEST
ANNUAL BONUS”) AND (Y) A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS
IN THE CURRENT FISCAL YEAR THROUGH THE DATE OF TERMINATION AND THE DENOMINATOR
OF WHICH IS 365 (THE “PRO RATA BONUS”); PROVIDED, THAT NOTWITHSTANDING THE
FOREGOING, IF THE EXECUTIVE HAS MADE AN IRREVOCABLE ELECTION UNDER ANY DEFERRED
COMPENSATION ARRANGEMENT SUBJECT TO SECTION 409A OF THE CODE TO DEFER ANY
PORTION OF THE ANNUAL BONUS DESCRIBED IN CLAUSE (III) ABOVE, THEN SUCH DEFERRAL
ELECTION, AND THE TERMS OF THE APPLICABLE PLAN, AGREEMENT, OR OTHER ARRANGEMENT
SHALL APPLY TO THE SAME PORTION OF THE AMOUNT DESCRIBED IN CLAUSE (III), AND
SUCH PORTION SHALL NOT BE CONSIDERED AS PART OF THE “ACCRUED OBLIGATIONS” BUT
SHALL INSTEAD BE AN “OTHER BENEFIT” (AS DEFINED BELOW); AND

 

(B)                                THE AMOUNT EQUAL TO THE PRODUCT OF (I) THREE
AND (II) THE SUM OF (X) THE EXECUTIVE’S ANNUAL BASE SALARY AND (Y) THE HIGHEST
ANNUAL BONUS; AND

 

(C)                                AN AMOUNT EQUAL TO THE SUM OF THE COMPANY OR
AN AFFILIATED COMPANY’S (AS APPLICABLE) MATCHING CONTRIBUTIONS UNDER THE
COMPANY’S QUALIFIED DEFINED CONTRIBUTION PLANS AND ANY EXCESS OR SUPPLEMENTAL
DEFINED CONTRIBUTION PLANS IN WHICH THE EXECUTIVE PARTICIPATES AT OF THE DATE OF
TERMINATION (OR, IF MORE FAVORABLE TO THE EXECUTIVE, THE PLANS AS IN EFFECT
IMMEDIATELY PRIOR TO THE EFFECTIVE DATE) THAT THE EXECUTIVE WOULD RECEIVE IF THE
EXECUTIVE’S EMPLOYMENT CONTINUED FOR THREE YEARS AFTER THE DATE OF TERMINATION,
ASSUMING FOR THIS PURPOSE THAT (I) THE EXECUTIVE’S BENEFITS UNDER SUCH PLANS ARE
FULLY VESTED, (II) THE

 

8

--------------------------------------------------------------------------------


 

EXECUTIVE’S COMPENSATION IN EACH OF THE THREE YEARS IS THAT REQUIRED BY SECTIONS
3(B)(1) AND 3(B)(2), (III) THE RATE OF ANY SUCH EMPLOYER CONTRIBUTION IS EQUAL
TO THE MAXIMUM RATE PROVIDED UNDER THE TERMS OF THE APPLICABLE PLANS FOR THE
YEAR IN WHICH THE DATE OF TERMINATION OCCURS (OR, IF MORE FAVORABLE TO THE
EXECUTIVE, OR IN THE EVENT THAT AS OF THE DATE OF TERMINATION THE RATE OF ANY
SUCH CONTRIBUTION FOR SUCH YEAR IS NOT DETERMINABLE, THE RATE OF CONTRIBUTION
UNDER THE PLANS FOR THE PLAN YEAR ENDING IMMEDIATELY PRIOR TO THE EFFECTIVE
DATE) AND (IV) TO THE EXTENT THAT THE COMPANY’S CONTRIBUTIONS ARE DETERMINED
BASED ON THE CONTRIBUTIONS OR DEFERRALS OF THE EXECUTIVE, THAT THE EXECUTIVE’S
CONTRIBUTION OR DEFERRAL ELECTIONS, AS APPROPRIATE, ARE THOSE IN EFFECT
IMMEDIATELY PRIOR THE DATE OF TERMINATION; AND

 

(2)                                  FOR THREE YEARS AFTER THE EXECUTIVE’S DATE
OF TERMINATION, OR SUCH LONGER PERIOD AS MAY BE PROVIDED BY THE TERMS OF THE
APPROPRIATE PLAN, PROGRAM, PRACTICE OR POLICY (THE “BENEFIT CONTINUATION
PERIOD”), THE COMPANY SHALL PROVIDE HEALTH CARE AND LIFE INSURANCE BENEFITS TO
THE EXECUTIVE AND/OR THE EXECUTIVE’S FAMILY AT LEAST EQUAL TO, AND AT THE SAME
AFTER-TAX COST TO THE EXECUTIVE AND/OR THE EXECUTIVE’S FAMILY, AS THOSE THAT
WOULD HAVE BEEN PROVIDED TO THEM IN ACCORDANCE WITH THE PLANS, PROGRAMS,
PRACTICES AND POLICIES PROVIDING HEALTH CARE AND LIFE INSURANCE BENEFITS AND AT
THE BENEFIT LEVEL DESCRIBED IN SECTION 3(B)(4) IF THE EXECUTIVE’S EMPLOYMENT HAD
NOT BEEN TERMINATED OR, IF MORE FAVORABLE TO THE EXECUTIVE, AS IN EFFECT
GENERALLY AT ANY TIME THEREAFTER WITH RESPECT TO OTHER PEER EXECUTIVES OF THE
COMPANY AND THE AFFILIATED COMPANIES AND THEIR FAMILIES; PROVIDED, HOWEVER, THAT
THE HEALTH CARE BENEFITS PROVIDED DURING THE BENEFIT CONTINUATION PERIOD SHALL
BE PROVIDED IN SUCH A MANNER THAT SUCH BENEFITS (AND THE COSTS AND PREMIUMS
THEREOF) ARE EXCLUDED FROM THE EXECUTIVE’S INCOME FOR FEDERAL INCOME TAX
PURPOSES AND IF THE COMPANY REASONABLY DETERMINES THAT PROVIDING CONTINUED
COVERAGE UNDER ONE OR MORE OF ITS HEALTH CARE BENEFIT PLANS CONTEMPLATED HEREIN
COULD BE TAXABLE TO THE EXECUTIVE, THE COMPANY SHALL PROVIDE SUCH BENEFITS AT
THE LEVEL REQUIRED HEREBY THROUGH THE PURCHASE OF INDIVIDUAL INSURANCE COVERAGE;
PROVIDED, HOWEVER, THAT, IF THE EXECUTIVE BECOMES RE-EMPLOYED WITH ANOTHER
EMPLOYER AND IS ELIGIBLE TO RECEIVE HEALTH CARE AND LIFE INSURANCE BENEFITS
UNDER ANOTHER EMPLOYER-PROVIDED PLAN, THE HEALTH CARE AND LIFE INSURANCE
BENEFITS PROVIDED HEREUNDER SHALL BE SECONDARY TO THOSE PROVIDED UNDER SUCH
OTHER PLAN DURING SUCH APPLICABLE PERIOD OF ELIGIBILITY.  FOR PURPOSES OF
DETERMINING ELIGIBILITY (BUT NOT THE TIME OF COMMENCEMENT OF BENEFITS) OF THE
EXECUTIVE FOR RETIREE WELFARE BENEFITS PURSUANT TO THE RETIREE WELFARE BENEFIT
PLANS, THE EXECUTIVE SHALL BE CONSIDERED TO HAVE REMAINED EMPLOYED UNTIL THE END
OF THE BENEFIT CONTINUATION PERIOD AND TO HAVE RETIRED ON THE LAST DAY OF SUCH
PERIOD, AND THE COMPANY SHALL TAKE SUCH ACTIONS AS ARE NECESSARY TO CAUSE THE
EXECUTIVE TO BE ELIGIBLE TO COMMENCE IN THE APPLICABLE RETIREE WELFARE BENEFIT
PLANS AS OF THE APPLICABLE BENEFIT COMMENCEMENT DATE.  IN ORDER TO COMPLY WITH
SECTION 409A OF THE CODE, (I) THE AMOUNT OF LIFE INSURANCE BENEFITS THAT THE
COMPANY IS OBLIGATED TO PROVIDE UNDER THIS SECTION 5(A)(2) IN ANY GIVEN CALENDAR
YEAR SHALL NOT AFFECT THE AMOUNT OF SUCH BENEFITS THAT THE COMPANY IS OBLIGATED
TO PAY IN ANY OTHER CALENDAR YEAR, AND (II) THE EXECUTIVE’S RIGHT TO HAVE THE
COMPANY PROVIDE SUCH BENEFITS MAY NOT BE LIQUIDATED OR EXCHANGED FOR ANY OTHER
BENEFIT; AND

 

(3)                                  THE COMPANY SHALL, AT ITS SOLE EXPENSE AS
INCURRED, PROVIDE THE EXECUTIVE WITH OUTPLACEMENT SERVICES THE SCOPE AND
PROVIDER OF WHICH SHALL BE SELECTED BY THE

 

9

--------------------------------------------------------------------------------


 

EXECUTIVE IN THE EXECUTIVE’S SOLE DISCRETION, PROVIDED THAT THE COST OF SUCH
OUTPLACEMENT SHALL NOT EXCEED $25,000; AND PROVIDED, FURTHER, THAT SUCH
OUTPLACEMENT BENEFITS SHALL END NOT LATER THAN THE LAST DAY OF THE SECOND
CALENDAR YEAR THAT BEGINS AFTER THE DATE OF TERMINATION; AND

 

(4)                                  EXCEPT AS OTHERWISE SET FORTH IN THE LAST
SENTENCE OF SECTION 6, TO THE EXTENT NOT THERETOFORE PAID OR PROVIDED, THE
COMPANY SHALL TIMELY PAY OR PROVIDE TO THE EXECUTIVE ANY OTHER BENEFITS (AS
DEFINED IN SECTION 6) IN ACCORDANCE WITH THE TERMS OF THE UNDERLYING PLANS OR
AGREEMENTS.

 

Notwithstanding the foregoing provisions of this Section 5(a)(1) and except as
otherwise provided in Section 11(g) with respect to an Anticipatory Termination,
in the event that the Executive is a “specified employee” within the meaning of
Section 409A of the Code (as determined in accordance with the methodology
established by the Company as in effect on the Date of Termination) (a
“Specified Employee”), amounts that would otherwise be payable and the benefits
that would otherwise be provided under this Section 5(a)(1) during the six-month
period immediately following the Date of Termination (other than the Accrued
Obligations) shall instead be paid, with interest on any delayed payment at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code
(“Interest”), or provided on the first business day after the date that is six
months following the Executive’s “separation from service” within the meaning of
Section 409A of the Code (the “Delayed Payment Date”).

 


(B)                                 DEATH.  IF THE EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY REASON OF THE EXECUTIVE’S DEATH DURING THE EMPLOYMENT PERIOD, THE
COMPANY SHALL PROVIDE THE EXECUTIVE’S ESTATE OR BENEFICIARIES WITH THE ACCRUED
OBLIGATIONS AND THE PRO RATA BONUS AND THE TIMELY PAYMENT OR DELIVERY OF THE
OTHER BENEFITS, AND SHALL HAVE NO OTHER SEVERANCE OBLIGATIONS UNDER THIS
AGREEMENT.  THE ACCRUED OBLIGATIONS AND THE PRO RATA BONUS SHALL BE PAID TO THE
EXECUTIVE’S ESTATE OR BENEFICIARY, AS APPLICABLE, IN A LUMP SUM IN CASH WITHIN
30 DAYS OF THE DATE OF TERMINATION.  WITH RESPECT TO THE PROVISION OF THE OTHER
BENEFITS, THE TERM “OTHER BENEFITS” AS UTILIZED IN THIS SECTION 5(B) SHALL
INCLUDE, WITHOUT LIMITATION, AND THE EXECUTIVE’S ESTATE AND/OR BENEFICIARIES
SHALL BE ENTITLED TO RECEIVE, BENEFITS AT LEAST EQUAL TO THE MOST FAVORABLE
BENEFITS PROVIDED BY THE COMPANY AND THE AFFILIATED COMPANIES TO THE ESTATES AND
BENEFICIARIES OF PEER EXECUTIVES OF THE COMPANY AND THE AFFILIATED COMPANIES
UNDER SUCH PLANS, PROGRAMS, PRACTICES AND POLICIES RELATING TO DEATH BENEFITS,
IF ANY, AS IN EFFECT WITH RESPECT TO OTHER PEER EXECUTIVES AND THEIR
BENEFICIARIES AT ANY TIME DURING THE 120-DAY PERIOD IMMEDIATELY PRECEDING THE
EFFECTIVE DATE OR, IF MORE FAVORABLE TO THE EXECUTIVE’S ESTATE AND/OR THE
EXECUTIVE’S BENEFICIARIES, AS IN EFFECT ON THE DATE OF THE EXECUTIVE’S DEATH
WITH RESPECT TO OTHER PEER EXECUTIVES OF THE COMPANY AND THE AFFILIATED
COMPANIES AND THEIR BENEFICIARIES.


 


(C)                                  DISABILITY.  IF THE EXECUTIVE’S EMPLOYMENT
IS TERMINATED BY REASON OF THE EXECUTIVE’S DISABILITY DURING THE EMPLOYMENT
PERIOD, THE COMPANY SHALL PROVIDE THE EXECUTIVE WITH THE ACCRUED OBLIGATIONS AND
PRO RATA BONUS AND THE TIMELY PAYMENT OR DELIVERY OF THE OTHER BENEFITS ) IN
ACCORDANCE WITH THE TERMS OF THE UNDERLYING PLANS OR AGREEMENTS, AND SHALL HAVE
NO OTHER SEVERANCE OBLIGATIONS UNDER THIS AGREEMENT.  THE ACCRUED OBLIGATIONS
AND THE PRO RATA BONUS SHALL BE PAID TO THE EXECUTIVE IN A LUMP SUM IN CASH
WITHIN 30 DAYS OF THE DATE OF TERMINATION, PROVIDED, THAT IN THE EVENT THAT THE
EXECUTIVE IS A SPECIFIED EMPLOYEE, THE PRO RATA

 

10

--------------------------------------------------------------------------------


 


BONUS SHALL BE PAID, WITH INTEREST, TO THE EXECUTIVE ON THE DELAYED PAYMENT
DATE.  WITH RESPECT TO THE PROVISION OF THE OTHER BENEFITS, THE TERM “OTHER
BENEFITS” AS UTILIZED IN THIS SECTION 5(C) SHALL INCLUDE, AND THE EXECUTIVE
SHALL BE ENTITLED AFTER THE DISABILITY EFFECTIVE DATE TO RECEIVE, DISABILITY AND
OTHER BENEFITS AT LEAST EQUAL TO THE MOST FAVORABLE OF THOSE GENERALLY PROVIDED
BY THE COMPANY AND THE AFFILIATED COMPANIES TO DISABLED EXECUTIVES AND/OR THEIR
FAMILIES IN ACCORDANCE WITH SUCH PLANS, PROGRAMS, PRACTICES AND POLICIES
RELATING TO DISABILITY, IF ANY, AS IN EFFECT GENERALLY WITH RESPECT TO OTHER
PEER EXECUTIVES AND THEIR FAMILIES AT ANY TIME DURING THE 120-DAY PERIOD
IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR, IF MORE FAVORABLE TO THE EXECUTIVE
AND/OR THE EXECUTIVE’S FAMILY, AS IN EFFECT AT ANY TIME THEREAFTER GENERALLY
WITH RESPECT TO OTHER PEER EXECUTIVES OF THE COMPANY AND THE AFFILIATED
COMPANIES AND THEIR FAMILIES.


 


(D)                                 CAUSE; OTHER THAN FOR GOOD REASON.  IF THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED FOR CAUSE DURING THE EMPLOYMENT PERIOD, THE
COMPANY SHALL PROVIDE THE EXECUTIVE WITH THE EXECUTIVE’S ANNUAL BASE SALARY
THROUGH THE DATE OF TERMINATION, AND THE TIMELY PAYMENT OR DELIVERY OF THE OTHER
BENEFITS, AND SHALL HAVE NO OTHER SEVERANCE OBLIGATIONS UNDER THIS AGREEMENT. 
IF THE EXECUTIVE VOLUNTARILY TERMINATES EMPLOYMENT DURING THE EMPLOYMENT PERIOD,
EXCLUDING A TERMINATION FOR GOOD REASON, THE COMPANY SHALL PROVIDE TO THE
EXECUTIVE THE ACCRUED OBLIGATIONS AND THE PRO RATA BONUS AND THE TIMELY PAYMENT
OR DELIVERY OF THE OTHER BENEFITS, AND SHALL HAVE NO OTHER SEVERANCE OBLIGATIONS
UNDER THIS AGREEMENT.  IN SUCH CASE, ALL THE ACCRUED OBLIGATIONS AND THE PRO
RATA BONUS SHALL BE PAID TO THE EXECUTIVE IN A LUMP SUM IN CASH WITHIN 30 DAYS
OF THE DATE OF TERMINATION, PROVIDED, THAT IN THE EVENT THAT THE EXECUTIVE IS A
SPECIFIED EMPLOYEE, THE PRO RATA BONUS SHALL BE PAID, WITH INTEREST, TO THE
EXECUTIVE ON THE DELAYED PAYMENT DATE.


 


SECTION 6.                                          NON-EXCLUSIVITY OF RIGHTS. 
NOTHING IN THIS AGREEMENT SHALL PREVENT OR LIMIT THE EXECUTIVE’S CONTINUING OR
FUTURE PARTICIPATION IN ANY PLAN, PROGRAM, POLICY OR PRACTICE PROVIDED BY THE
COMPANY OR THE AFFILIATED COMPANIES AND FOR WHICH THE EXECUTIVE MAY QUALIFY,
NOR, SUBJECT TO SECTION 11(F), SHALL ANYTHING HEREIN LIMIT OR OTHERWISE AFFECT
SUCH RIGHTS AS THE EXECUTIVE MAY HAVE UNDER ANY OTHER CONTRACT OR AGREEMENT WITH
THE COMPANY OR THE AFFILIATED COMPANIES.  AMOUNTS THAT ARE VESTED BENEFITS OR
THAT THE EXECUTIVE IS OTHERWISE ENTITLED TO RECEIVE UNDER ANY PLAN, POLICY,
PRACTICE OR PROGRAM OF OR ANY OTHER CONTRACT OR AGREEMENT WITH THE COMPANY OR
THE AFFILIATED COMPANIES AT OR SUBSEQUENT TO THE DATE OF TERMINATION (“OTHER
BENEFITS”) SHALL BE PAYABLE IN ACCORDANCE WITH SUCH PLAN, POLICY, PRACTICE OR
PROGRAM OR CONTRACT OR AGREEMENT, EXCEPT AS EXPLICITLY MODIFIED BY THIS
AGREEMENT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE EXECUTIVE’S
RESIGNATION UNDER THIS AGREEMENT WITH OR WITHOUT GOOD REASON, SHALL IN NO WAY
AFFECT THE EXECUTIVE’S ABILITY TO TERMINATE EMPLOYMENT BY REASON OF THE
EXECUTIVE’S “RETIREMENT” UNDER ANY COMPENSATION AND BENEFITS PLANS, PROGRAMS OR
ARRANGEMENTS OF THE AFFILIATED COMPANIES, INCLUDING WITHOUT LIMITATION ANY
RETIREMENT OR PENSION PLANS OR ARRANGEMENTS OR TO BE ELIGIBLE TO RECEIVE
BENEFITS UNDER ANY COMPENSATION OR BENEFIT PLANS, PROGRAMS OR ARRANGEMENTS OF
THE AFFILIATED COMPANIES, INCLUDING WITHOUT LIMITATION ANY RETIREMENT OR PENSION
PLAN OR ARRANGEMENT OF THE AFFILIATED COMPANIES OR SUBSTITUTE PLANS ADOPTED BY
THE COMPANY OR ITS SUCCESSORS, AND ANY TERMINATION WHICH OTHERWISE QUALIFIES AS
GOOD REASON SHALL BE TREATED AS SUCH EVEN IF IT IS ALSO A “RETIREMENT” FOR
PURPOSES OF ANY SUCH PLAN.  NOTWITHSTANDING THE FOREGOING, IF THE EXECUTIVE
RECEIVES PAYMENTS AND BENEFITS PURSUANT TO SECTION 5(A) OF THIS AGREEMENT, THE
EXECUTIVE SHALL NOT BE ENTITLED TO ANY SEVERANCE PAY OR BENEFITS UNDER ANY
SEVERANCE PLAN, PROGRAM OR POLICY OF THE COMPANY AND THE AFFILIATED COMPANIES,
UNLESS OTHERWISE SPECIFICALLY PROVIDED THEREIN IN A SPECIFIC REFERENCE TO THIS
AGREEMENT.

 

11

--------------------------------------------------------------------------------


 

Section 7.                                          Full Settlement; Legal
Fees.  The Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense, or other claim,
right or action that the Company may have against the Executive or others.  In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement, and such amounts shall not be reduced
whether or not the Executive obtains other employment.  The Company agrees to
pay as incurred (within 10 days following the Company’s receipt of an invoice
from the Executive), at any time from the Effective Date of this Agreement
through the Executive’s remaining lifetime or, if longer, through the 20th
anniversary of the Effective Date, to the full extent permitted by law, all
legal fees and expenses that the Executive may reasonably incur as a result of
any contest (regardless of the outcome thereof) by the Company, the Executive or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Executive about the amount of any payment pursuant to this
Agreement), plus, in each case, Interest.  In order to comply with Section 409A
of the Code, (i) in no event shall the payments by the Company under this
Section 7 be made later than the end of the calendar year next following the
calendar year in which such fees and expenses were incurred, provided, that the
Executive shall have submitted an invoice for such fees and expenses at least 10
days before the end of the calendar year next following the calendar year in
which such fees and expenses were incurred; (ii) the amount of such legal fees
and expenses that the Company is obligated to pay in any given calendar year
shall not affect the legal fees and expenses that the Company is obligated to
pay in any other calendar year; and (iii) the Executive’s right to have the
Company pay such legal fees and expenses may not be liquidated or exchanged for
any other benefit.

 


SECTION 8.                                          CERTAIN ADDITIONAL PAYMENTS
BY THE COMPANY.


 

(a)                                  Anything in this Agreement to the contrary
notwithstanding and except as set forth below, in the event it shall be
determined that any Payment would be subject to the Excise Tax, then the
Executive shall be entitled to receive an additional payment (the “Gross-Up
Payment”) in an amount such that, after payment by the Executive of all taxes
(and any interest or penalties imposed with respect to such taxes), including,
without limitation, any income taxes (and any interest and penalties imposed
with respect thereto) and Excise Tax imposed upon the Gross-Up Payment, but
excluding any income taxes and penalties imposed pursuant to Section 409A of the
Code, the Executive retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payments.  Notwithstanding the foregoing provisions
of this Section 8(a), if it shall be determined that the Executive is entitled
to the Gross-Up Payment, but that the Parachute Value of all Payments does not
exceed 110% of the Safe Harbor Amount, then no Gross-Up Payment shall be made to
the Executive and the amounts payable under this Agreement shall be reduced so
that the Parachute Value of all Payments, in the aggregate, equals the Safe
Harbor Amount.  The reduction of the amounts payable hereunder, if applicable,
shall be made by reducing the payments and benefits under the following sections
in the following order: (i) Section 5(a)(1)(B), (ii) Section 5(a)(1)(C),
(iii) Section 5(a)(1)(A)(v), (iv) Section 5(a)(3) and (v) Section 5(a)(2).  For
purposes of reducing the Payments to the Safe Harbor Amount, only amounts
payable under this Agreement (and no other Payments) shall be reduced.  If the
reduction of the amount payable under this Agreement would not result in a
reduction of the Parachute Value of all Payments to the Safe Harbor Amount, no
amounts payable under the Agreement shall be

 

12

--------------------------------------------------------------------------------


 


REDUCED PURSUANT TO THIS SECTION 8(A).  THE COMPANY’S OBLIGATION TO MAKE
GROSS-UP PAYMENTS UNDER THIS SECTION 8 SHALL NOT BE CONDITIONED UPON THE
EXECUTIVE’S TERMINATION OF EMPLOYMENT.


 


(B)                                 SUBJECT TO THE PROVISIONS OF SECTION 8(C),
ALL DETERMINATIONS REQUIRED TO BE MADE UNDER THIS SECTION 8, INCLUDING WHETHER
AND WHEN A GROSS-UP PAYMENT IS REQUIRED, THE AMOUNT OF SUCH GROSS-UP PAYMENT AND
THE ASSUMPTIONS TO BE UTILIZED IN ARRIVING AT SUCH DETERMINATION, SHALL BE MADE
BY A NATIONALLY RECOGNIZED CERTIFIED PUBLIC ACCOUNTING FIRM OR PROFESSIONAL
SERVICES FIRM WITH EXPERIENCE MAKING SUCH DETERMINATIONS, AS MAY BE DESIGNATED
BY THE EXECUTIVE (THE “ACCOUNTING FIRM”).  THE ACCOUNTING FIRM SHALL PROVIDE
DETAILED SUPPORTING CALCULATIONS BOTH TO THE COMPANY AND THE EXECUTIVE WITHIN 15
BUSINESS DAYS OF THE RECEIPT OF NOTICE FROM THE EXECUTIVE THAT THERE HAS BEEN A
PAYMENT OR SUCH EARLIER TIME AS IS REQUESTED BY THE COMPANY.  IN THE EVENT THAT
THE ACCOUNTING FIRM IS SERVING AS ACCOUNTANT OR AUDITOR FOR THE INDIVIDUAL,
ENTITY OR GROUP EFFECTING THE CHANGE OF CONTROL, THE EXECUTIVE MAY APPOINT
ANOTHER NATIONALLY RECOGNIZED ACCOUNTING FIRM TO MAKE THE DETERMINATIONS
REQUIRED HEREUNDER (WHICH ACCOUNTING FIRM SHALL THEN BE REFERRED TO AS THE
ACCOUNTING FIRM HEREUNDER).  ALL FEES AND EXPENSES OF THE ACCOUNTING FIRM SHALL
BE BORNE SOLELY BY THE COMPANY.  ANY DETERMINATION BY THE ACCOUNTING FIRM SHALL
BE BINDING UPON THE COMPANY AND THE EXECUTIVE.  AS A RESULT OF THE UNCERTAINTY
IN THE APPLICATION OF SECTION 4999 OF THE CODE AT THE TIME OF THE INITIAL
DETERMINATION BY THE ACCOUNTING FIRM HEREUNDER, IT IS POSSIBLE THAT GROSS-UP
PAYMENTS THAT WILL NOT HAVE BEEN MADE BY THE COMPANY SHOULD HAVE BEEN MADE (THE
“UNDERPAYMENT”), CONSISTENT WITH THE CALCULATIONS REQUIRED TO BE MADE
HEREUNDER.  IN THE EVENT THE COMPANY EXHAUSTS ITS REMEDIES PURSUANT TO
SECTION 8(C) AND THE EXECUTIVE THEREAFTER IS REQUIRED TO MAKE A PAYMENT OF ANY
EXCISE TAX, THE ACCOUNTING FIRM SHALL DETERMINE THE AMOUNT OF THE UNDERPAYMENT
THAT HAS OCCURRED AND ANY SUCH UNDERPAYMENT SHALL BE PROMPTLY PAID BY THE
COMPANY TO OR FOR THE BENEFIT OF THE EXECUTIVE.


 


(C)                                  THE EXECUTIVE SHALL NOTIFY THE COMPANY IN
WRITING OF ANY CLAIM BY THE INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD
REQUIRE THE PAYMENT BY THE COMPANY OF THE GROSS-UP PAYMENT.  SUCH NOTIFICATION
SHALL BE GIVEN AS SOON AS PRACTICABLE, BUT NO LATER THAN 10 BUSINESS DAYS AFTER
THE EXECUTIVE IS INFORMED IN WRITING OF SUCH CLAIM.  THE EXECUTIVE SHALL APPRISE
THE COMPANY OF THE NATURE OF SUCH CLAIM AND THE DATE ON WHICH SUCH CLAIM IS
REQUESTED TO BE PAID.  THE EXECUTIVE SHALL NOT PAY SUCH CLAIM PRIOR TO THE
EXPIRATION OF THE 30-DAY PERIOD FOLLOWING THE DATE ON WHICH THE EXECUTIVE GIVES
SUCH NOTICE TO THE COMPANY (OR SUCH SHORTER PERIOD ENDING ON THE DATE THAT ANY
PAYMENT OF TAXES WITH RESPECT TO SUCH CLAIM IS DUE).  IF THE COMPANY NOTIFIES
THE EXECUTIVE IN WRITING PRIOR TO THE EXPIRATION OF SUCH PERIOD THAT THE COMPANY
DESIRES TO CONTEST SUCH CLAIM, THE EXECUTIVE SHALL:

 

(1)                                  GIVE THE COMPANY ANY INFORMATION REASONABLY
REQUESTED BY THE COMPANY RELATING TO SUCH CLAIM,

 

(2)                                  TAKE SUCH ACTION IN CONNECTION WITH
CONTESTING SUCH CLAIM AS THE COMPANY SHALL REASONABLY REQUEST IN WRITING FROM
TIME TO TIME, INCLUDING, WITHOUT LIMITATION, ACCEPTING LEGAL REPRESENTATION WITH
RESPECT TO SUCH CLAIM BY AN ATTORNEY REASONABLY SELECTED BY THE COMPANY,

 

(3)                                  COOPERATE WITH THE COMPANY IN GOOD FAITH IN
ORDER EFFECTIVELY TO CONTEST SUCH CLAIM, AND

 

13

--------------------------------------------------------------------------------


 

(4)                                  PERMIT THE COMPANY TO PARTICIPATE IN ANY
PROCEEDINGS RELATING TO SUCH CLAIM;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses.  Without limitation on the foregoing provisions of this Section 8(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either pay
the tax claimed to the appropriate taxing authority on behalf of the Executive
and direct the Executive to sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Executive to sue for a refund, the Company shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount. 
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.


 


(D)                                 IF, AFTER THE RECEIPT BY THE EXECUTIVE OF A
GROSS-UP PAYMENT OR PAYMENT BY THE COMPANY OF AN AMOUNT ON THE EXECUTIVE’S
BEHALF PURSUANT TO SECTION 8(C), THE EXECUTIVE BECOMES ENTITLED TO RECEIVE ANY
REFUND WITH RESPECT TO THE EXCISE TAX TO WHICH SUCH GROSS-UP PAYMENT RELATES OR
WITH RESPECT TO SUCH CLAIM, THE EXECUTIVE SHALL (SUBJECT TO THE COMPANY’S
COMPLYING WITH THE REQUIREMENTS OF SECTION 8(C), IF APPLICABLE) PROMPTLY PAY TO
THE COMPANY THE AMOUNT OF SUCH REFUND (TOGETHER WITH ANY INTEREST PAID OR
CREDITED THEREON AFTER TAXES APPLICABLE THERETO).  IF, AFTER PAYMENT BY THE
COMPANY OF AN AMOUNT ON THE EXECUTIVE’S BEHALF PURSUANT TO SECTION 8(C), A
DETERMINATION IS MADE THAT THE EXECUTIVE SHALL NOT BE ENTITLED TO ANY REFUND
WITH RESPECT TO SUCH CLAIM AND THE COMPANY DOES NOT NOTIFY THE EXECUTIVE IN
WRITING OF ITS INTENT TO CONTEST SUCH DENIAL OF REFUND PRIOR TO THE EXPIRATION
OF 30 DAYS AFTER SUCH DETERMINATION, THEN THE AMOUNT OF SUCH PAYMENT SHALL
OFFSET, TO THE EXTENT THEREOF, THE AMOUNT OF GROSS-UP PAYMENT REQUIRED TO BE
PAID.


 


(E)                                  ANY GROSS-UP PAYMENT, AS DETERMINED
PURSUANT TO THIS SECTION 8, SHALL BE PAID BY THE COMPANY TO THE EXECUTIVE WITHIN
FIVE DAYS OF THE RECEIPT OF THE ACCOUNTING FIRM’S DETERMINATION; PROVIDED THAT,
THE GROSS-UP PAYMENT SHALL IN ALL EVENTS BE PAID NO LATER THAN THE END OF THE
EXECUTIVE’S TAXABLE YEAR NEXT FOLLOWING THE EXECUTIVE’S TAXABLE YEAR IN WHICH
THE EXCISE TAX (AND ANY INCOME OR OTHER RELATED TAXES OR INTEREST OR PENALTIES
THEREON) ON A PAYMENT ARE REMITTED TO THE INTERNAL REVENUE SERVICE OR ANY OTHER
APPLICABLE TAXING AUTHORITY OR, IN THE CASE OF AMOUNTS RELATING TO A CLAIM
DESCRIBED IN SECTION 8(C) THAT DOES NOT RESULT IN THE REMITTANCE OF ANY FEDERAL,
STATE, LOCAL AND FOREIGN INCOME, EXCISE, SOCIAL SECURITY AND OTHER TAXES, THE
CALENDAR

 

14

--------------------------------------------------------------------------------


 


YEAR IN WHICH THE CLAIM IS FINALLY SETTLED OR OTHERWISE RESOLVED. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 8, THE COMPANY MAY, IN ITS
SOLE DISCRETION, WITHHOLD AND PAY OVER TO THE INTERNAL REVENUE SERVICE OR ANY
OTHER APPLICABLE TAXING AUTHORITY, FOR THE BENEFIT OF THE EXECUTIVE, ALL OR ANY
PORTION OF ANY GROSS-UP PAYMENT, AND THE EXECUTIVE HEREBY CONSENTS TO SUCH
WITHHOLDING.


 


(F)                                    DEFINITIONS.  THE FOLLOWING TERMS SHALL
HAVE THE FOLLOWING MEANINGS FOR PURPOSES OF THIS SECTION 8.


 

(i)                                     “Excise Tax” shall mean the excise tax
imposed by Section 4999 of the Code, together with any interest or penalties
imposed with respect to such excise tax.

 

(ii)                                  “Parachute Value” of a Payment shall mean
the present value as of the date of the change of control for purposes of
Section 280G of the Code of the portion of such Payment that constitutes a
“parachute payment” under Section 280G(b)(2), as determined by the Accounting
Firm for purposes of determining whether and to what extent the Excise Tax will
apply to such Payment.

 

(iii)                               A “Payment” shall mean any payment or
distribution in the nature of compensation (within the meaning of
Section 280G(b)(2) of the Code) to or for the benefit of the Executive, whether
paid or payable pursuant to this Agreement or otherwise.

 

(iv)                              The “Safe Harbor Amount” means 2.99 times the
Executive’s “base amount,” within the meaning of Section 280G(b)(3) of the Code.

 


SECTION 9.                                          CONFIDENTIAL INFORMATION. 
THE EXECUTIVE SHALL HOLD IN A FIDUCIARY CAPACITY FOR THE BENEFIT OF THE COMPANY
ALL SECRET OR CONFIDENTIAL INFORMATION, KNOWLEDGE OR DATA RELATING TO THE
COMPANY OR THE AFFILIATED COMPANIES, AND THEIR RESPECTIVE BUSINESSES, WHICH
INFORMATION, KNOWLEDGE OR DATA SHALL HAVE BEEN OBTAINED BY THE EXECUTIVE DURING
THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR THE AFFILIATED COMPANIES AND WHICH
INFORMATION, KNOWLEDGE OR DATA SHALL NOT BE OR BECOME PUBLIC KNOWLEDGE (OTHER
THAN BY ACTS BY THE EXECUTIVE OR REPRESENTATIVES OF THE EXECUTIVE IN VIOLATION
OF THIS AGREEMENT).  AFTER TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY, THE EXECUTIVE SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY OR AS MAY OTHERWISE BE REQUIRED BY LAW OR LEGAL PROCESS, COMMUNICATE OR
DIVULGE ANY SUCH INFORMATION, KNOWLEDGE OR DATA TO ANYONE OTHER THAN THE COMPANY
AND THOSE PERSONS DESIGNATED BY THE COMPANY.  IN NO EVENT SHALL AN ASSERTED
VIOLATION OF THE PROVISIONS OF THIS SECTION 9 CONSTITUTE A BASIS FOR DEFERRING
OR WITHHOLDING ANY AMOUNTS OTHERWISE PAYABLE TO THE EXECUTIVE UNDER THIS
AGREEMENT.


 


SECTION 10.                                   SUCCESSORS.  (A)  THIS AGREEMENT
IS PERSONAL TO THE EXECUTIVE, AND, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY, SHALL NOT BE ASSIGNABLE BY THE EXECUTIVE OTHER THAN BY WILL OR THE LAWS
OF DESCENT AND DISTRIBUTION.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND
BE ENFORCEABLE BY THE EXECUTIVE’S LEGAL REPRESENTATIVES.


 


(B)                                 THIS AGREEMENT SHALL INURE TO THE BENEFIT OF
AND BE BINDING UPON THE COMPANY AND ITS SUCCESSORS AND ASSIGNS.  EXCEPT AS
PROVIDED IN SECTION 10(C), WITHOUT THE PRIOR WRITTEN CONSENT OF THE EXECUTIVE
THIS AGREEMENT SHALL NOT BE ASSIGNABLE BY THE COMPANY.

 

15

--------------------------------------------------------------------------------


 


(C)                                  THE COMPANY WILL REQUIRE ANY SUCCESSOR
(WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO
ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY TO ASSUME
EXPRESSLY AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME
EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION
HAD TAKEN PLACE.  “COMPANY” MEANS THE COMPANY AS HEREINBEFORE DEFINED AND ANY
SUCCESSOR TO ITS BUSINESS AND/OR ASSETS AS AFORESAID THAT ASSUMES AND AGREES TO
PERFORM THIS AGREEMENT BY OPERATION OF LAW OR OTHERWISE.


 


SECTION 11.                                   MISCELLANEOUS.  (A)  THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS.  THE
CAPTIONS OF THIS AGREEMENT ARE NOT PART OF THE PROVISIONS HEREOF AND SHALL HAVE
NO FORCE OR EFFECT.  THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED OTHER THAN BY
A WRITTEN AGREEMENT EXECUTED BY THE PARTIES HERETO OR THEIR RESPECTIVE
SUCCESSORS AND LEGAL REPRESENTATIVES.


 


(B)                                 ALL NOTICES AND OTHER COMMUNICATIONS
HEREUNDER SHALL BE IN WRITING AND SHALL BE GIVEN BY HAND DELIVERY TO THE OTHER
PARTY OR BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID, ADDRESSED AS FOLLOWS:

 

if to the Executive:

 

 

 

At the most recent address on file at the Company.

 

 

if to the Company:

 

 

 

Triumph Group, Inc.

 

1550 Liberty Ridge Drive

 

Suite 100

 

Wayne, Pennsylvania 19087

 

 

 

Attention: General Counsel

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 


(C)                                  THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION OF THIS AGREEMENT.


 


(D)                                 THE COMPANY MAY WITHHOLD FROM ANY AMOUNTS
PAYABLE UNDER THIS AGREEMENT SUCH UNITED STATES FEDERAL, STATE OR LOCAL OR
FOREIGN TAXES AS SHALL BE REQUIRED TO BE WITHHELD PURSUANT TO ANY APPLICABLE LAW
OR REGULATION.


 


(E)                                  THE EXECUTIVE’S OR THE COMPANY’S FAILURE TO
INSIST UPON STRICT COMPLIANCE WITH ANY PROVISION OF THIS AGREEMENT OR THE
FAILURE TO ASSERT ANY RIGHT THE EXECUTIVE OR THE COMPANY MAY HAVE HEREUNDER,
INCLUDING, WITHOUT LIMITATION, THE RIGHT OF THE EXECUTIVE TO TERMINATE

 

16

--------------------------------------------------------------------------------


 


EMPLOYMENT FOR GOOD REASON PURSUANT TO SECTIONS 4(C)(1) THROUGH 4(C)(5), SHALL
NOT BE DEEMED TO BE A WAIVER OF SUCH PROVISION OR RIGHT OR ANY OTHER PROVISION
OR RIGHT OF THIS AGREEMENT.


 


(F)                                    THE EXECUTIVE AND THE COMPANY ACKNOWLEDGE
THAT, EXCEPT AS MAY OTHERWISE BE PROVIDED UNDER ANY OTHER WRITTEN AGREEMENT
BETWEEN THE EXECUTIVE AND THE COMPANY, THE EMPLOYMENT OF THE EXECUTIVE BY THE
COMPANY IS “AT WILL” AND, SUBJECT TO SECTION 1(A), PRIOR TO THE EFFECTIVE DATE,
THE EXECUTIVE’S EMPLOYMENT MAY BE TERMINATED BY EITHER THE EXECUTIVE OR THE
COMPANY AT ANY TIME PRIOR TO THE EFFECTIVE DATE, IN WHICH CASE THE EXECUTIVE
SHALL HAVE NO FURTHER RIGHTS UNDER THIS AGREEMENT.  FROM AND AFTER THE EFFECTIVE
DATE, EXCEPT AS SPECIFICALLY PROVIDED HEREIN, THIS AGREEMENT SHALL SUPERSEDE ANY
OTHER AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF IN
EFFECT IMMEDIATELY PRIOR TO THE EXECUTION OF THIS AGREEMENT.


 


(G)                             NOTWITHSTANDING ANY PROVISION IN THIS AGREEMENT
TO THE CONTRARY, IN THE EVENT OF AN ANTICIPATORY TERMINATION, ANY PAYMENTS THAT
ARE DEFERRED COMPENSATION WITHIN THE MEANING OF SECTION 409A OF THE CODE THAT
THE COMPANY SHALL BE REQUIRED TO PAY PURSUANT TO SECTION 5(A)(1) OF THIS
AGREEMENT SHALL BE PAID AS FOLLOWS: (I) IF SUCH CHANGE OF CONTROL IS A “CHANGE
IN CONTROL EVENT” WITHIN THE MEANING OF SECTION 409A OF THE CODE, (A) EXCEPT AS
PROVIDED IN CLAUSE (I)(B), ON THE DATE OF SUCH CHANGE OF CONTROL, OR (B) IF THE
EXECUTIVE IS A SPECIFIED EMPLOYEE AND THE DELAYED PAYMENT DATE IS LATER THAN THE
CHANGE OF CONTROL, ON THE DELAYED PAYMENT DATE, AND (II) IF SUCH CHANGE OF
CONTROL IS NOT A “CHANGE IN CONTROL EVENT” WITHIN THE MEANING OF SECTION 409A OF
THE CODE, (A) EXCEPT AS PROVIDED IN CLAUSE (II)(B), ON THE FIRST BUSINESS DAY
FOLLOWING THE FIRST ANNIVERSARY OF THE DATE OF SUCH ANTICIPATORY TERMINATION
(THE “PAYMENT DATE”), OR (B) IF THE EXECUTIVE IS A SPECIFIED EMPLOYEE AND THE
DELAYED PAYMENT DATE IS LATER THAN THE DATE OF SUCH CHANGE OF CONTROL, ON THE
DELAYED PAYMENT DATE.  IN THE EVENT OF AN ANTICIPATORY TERMINATION, ANY PAYMENTS
OR BENEFITS THAT ARE NOT DEFERRED COMPENSATION WITHIN THE MEANING OF
SECTION 409A OF THE CODE THAT THE COMPANY SHALL BE REQUIRED TO PAY OR PROVIDE
PURSUANT TO SECTION 5(A) OF THIS AGREEMENT SHALL BE PAID OR SHALL COMMENCE
BEING  PROVIDED ON THE DATE OF THE CHANGE OF CONTROL.  INTEREST WITH RESPECT TO
THE PERIOD, IF ANY, FROM THE DATE OF THE CHANGE OF CONTROL THROUGH THE ACTUAL
DATE OF PAYMENT SHALL BE PAID ON ANY DELAYED CASH AMOUNTS.


 


(H)                             WITHIN THE TIME PERIOD PERMITTED BY THE
APPLICABLE TREASURY REGULATIONS, THE COMPANY MAY, IN CONSULTATION WITH THE
EXECUTIVE, MODIFY THE AGREEMENT, IN THE LEAST RESTRICTIVE MANNER NECESSARY AND
WITHOUT ANY DIMINUTION IN THE VALUE OF THE PAYMENTS TO THE EXECUTIVE, IN ORDER
TO CAUSE THE PROVISIONS OF THE AGREEMENT TO COMPLY WITH THE REQUIREMENTS OF
SECTION 409A OF THE CODE, SO AS TO AVOID THE IMPOSITION OF  TAXES AND PENALTIES
ON THE EXECUTIVE PURSUANT TO SECTION 409A OF THE CODE.


 


(I)                                 IN THE EVENT THE PAYMENTS TO BE PROVIDED TO
THE EXECUTIVE UNDER SECTION 5(A) ARE NOT TO BE PAID UNTIL THE DELAYED PAYMENT
DATE, THEN WITHIN FIVE (5) BUSINESS DAYS OF THE EXECUTIVE’S DATE OF TERMINATION,
THE COMPANY SHALL DELIVER CASH, IN AN AMOUNT EQUAL TO THE AGGREGATE OF THE CASH
AMOUNTS PAYABLE UNDER SECTION 5(A) (PLUS THE ESTIMATED INTEREST) AND, TO THE
EXTENT NOT PREVIOUSLY PAID (OR IMMEDIATELY PAYABLE WITHIN FIVE DAYS OF THE
DETERMINATION IN ACCORDANCE WITH SECTION 8(E) OF THIS AGREEMENT), ANY UNPAID
PORTION OF THE THEN ESTIMATED GROSS-UP PAYMENT (AS DETERMINED BY THE ACCOUNTING
FIRM), TO A “RABBI TRUST” (THE “TRUST”) TO BE ESTABLISHED BY THE COMPANY WITH A
NATIONALLY RECOGNIZED FINANCIAL INSTITUTION AS TRUSTEE (THE

 

17

--------------------------------------------------------------------------------


 


“TRUSTEE”) TO BE HELD BY THE TRUSTEE PURSUANT TO THE TERMS OF THE TRUST
AGREEMENT ENTERED INTO BETWEEN THE COMPANY AND THE TRUSTEE PRIOR TO THE
EFFECTIVE DATE; PROVIDED, HOWEVER, THAT THE TRUST SHALL NOT BE FUNDED IF THE
FUNDING THEREOF WOULD RESULT IN TAXABLE INCOME TO THE EXECUTIVE BY REASON OF
SECTION 409A(B) OF THE CODE; AND PROVIDED, FURTHER, IN NO EVENT SHALL ANY TRUST
ASSETS AT ANY TIME BE LOCATED OR TRANSFERRED OUTSIDE OF THE UNITED STATES,
WITHIN THE MEANING OF SECTION 409A(B) OF THE CODE.  ANY FEES AND EXPENSES OF THE
TRUSTEE SHALL BE PAID BY THE COMPANY.


 


SECTION 12.                                   SURVIVORSHIP.  UPON THE EXPIRATION
OR OTHER TERMINATION OF THIS AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT, THE
RESPECTIVE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL SURVIVE TO THE
EXTENT NECESSARY TO CARRY OUT THE INTENTIONS OF THE PARTIES UNDER THIS
AGREEMENT.

 

18

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, THE EXECUTIVE HAS HEREUNTO SET THE EXECUTIVE’S HAND AND,
PURSUANT TO THE AUTHORIZATION FROM THE BOARD, THE COMPANY HAS CAUSED THESE
PRESENTS TO BE EXECUTED IN ITS NAME ON ITS BEHALF, ALL AS OF THE DAY AND YEAR
FIRST ABOVE WRITTEN.


 

 

 

/s/ M. David Kornblatt

 

M. David Kornblatt

 





 

TRIUMPH GROUP, INC.

 





 

By:

/s/ Richard C. Ill

 

Name: Richard C. Ill

 

Title: President and CEO

 

19

--------------------------------------------------------------------------------